Citation Nr: 1032186	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a back disability.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left knee disability.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a bilateral leg disability. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1952 to February 1954.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) 
which denied the benefits sought on appeal.

The Board remanded the case for further development in August 
2009.  The case is once again before the Board for review.  
Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claims.

The Board notes, that in April 2010, it appears that additional 
evidence was sent to the Appeals Management Center (AMC) via 
telefacsimile.  This evidence consists of a VA Form 21-4138 
signed by the Veteran in February 2010 and additional medical 
evidence dated in April 2009.  In the VA Form 21-4138, the 
Veteran states that he "request[s] a DRO video hearing to be 
held in Cincinnati" and that he requests this in "lieu of the 
BVA hearing previously requested."  However, the Veteran was 
afforded a travel Board hearing before the undersigned on the 
issues in appellate status in July 2009, and the Veteran has not 
shown good cause as to why an additional hearing should be 
granted in this case. 

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required.

REMAND

The Board previously remanded the case so that the RO/AMC could 
(1) obtain any outstanding VA treatment records pertaining to the 
Veteran's back disability, left knee disability, and bilateral 
leg disability both prior to and from the date of the Veteran's 
October 2005 injury, and (2) obtain a VA expert medical opinion 
to determine if the Veteran sustained additional disability as a 
result of this fall, either directly or through aggravation, such 
that compensation under the provisions of U.S.C.A. § 1151 is 
warranted.  

The RO/AMC has associated additional VA and private treatment 
records with the claims file.  However, it appears that the 
RO/AMC obtained an October 2009 VA medical opinion prior to 
associating additional medical evidence with the claims file.  
The Board finds, therefore, that a remand is necessary so that an 
appropriate VA examiner has the opportunity to review the 
additional medical evidence associated with the claims file and 
provide a supplemental opinion which addresses such evidence. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should refer the case to an 
appropriate VA orthopedic examiner for a 
supplemental medical opinion.  The claims 
folder must be made available to the 
examiner for review.  The VA examiner must 
review the entire claims file along with 
additional medical evidence associated 
with the record subsequent to the October 
2009 VA examination.  After reviewing the 
additional medical evidence, the VA 
examiner must indicate whether any 
revision of the October 2009 VA opinion is 
warranted.  If so, the VA examiner must 
provide a complete rationale for his or 
her revised opinion with references to the 
evidence of record.  

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
